Citation Nr: 0420456	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  97-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for herpes simplex, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1975 
to April 1986 and from April 1987 to July 1992, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for additional 
development in August 1999, August 2002, and October 2003, 
and that development was completed by the RO.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The medical evidence of record does not demonstrate that 
the veteran's herpes simplex is productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

3.  The medical evidence of record does not indicate that the 
veteran's herpes simplex affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, nor does it 
require the use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for herpes simplex have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.20, 4.118, Diagnostic Code 
7806 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for an increased evaluation for 
herpes simplex in March 1997.  Thereafter, in a rating 
decision dated in November 1997, the benefits were denied.  
Only after those rating actions were promulgated did the 
Agency of Original Jurisdiction (AOJ or the RO, in this 
case), in a December 2003 letter, specifically provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate a claim for an increased evaluation, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  However, the 
Board also notes that the record indicates that prior to that 
time the appellant had been apprised of what evidence would 
be necessary to substantiate the claim, as well as informed 
of the division of responsibility for obtaining such 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the Board notes that a 
letter was sent to the veteran in August 1999 that requested 
him to identify all health care providers who had provided 
him treatment and also informed him that he would be 
scheduled for a VA examination.  Another letter was sent to 
the veteran in March 2003, which informed him of a change of 
the rating criteria for his herpes simplex and requested that 
he submit any additional evidence or argument.  Additionally, 
the appellant had been provided with a copy of the rating 
decision dated in November 1997, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations, including the schedular 
criteria, were reiterated in a Statement of the Case dated in 
January 1998 as well as in Supplemental Cases dated in May 
1998, August 2001, and April 2004.  The Board also remanded 
the case in August 1999 for additional development, which 
included obtaining the veteran's treatment records and 
affording him a VA examination.  The Board remanded the case 
again in August 2002 so that the veteran could be scheduled 
for a hearing for which he later failed to report.  An 
additional Board remand in October 2003 specifically informed 
the veteran of the VCAA and its provisions and instructed the 
RO to review the claims file and ensure that all VCAA 
notification and development actions were satisfied.  The 
remand also notified the veteran of the revised rating 
criteria and requested another VA examination for which the 
veteran did not appear.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an increased 
evaluation for herpes simplex was filed and initially denied 
prior to VCAA notice being provided to the appellant.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased evaluation, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2003 
was not given prior to the first AOJ adjudications of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded a VA examination in September 1997, 
which was conduced by a physician who rendered relevant 
opinions as to issues under consideration.  Additionally, the 
Board notes that the veteran was scheduled for another VA 
examination in March 2004.  However, the veteran failed to 
appear for that examination.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
an increased evaluation is appropriate.


Background and Evidence

A rating decision dated in February 1993 granted service 
connection for herpes simplex and assigned a noncompensable 
evaluation effective from July 23, 1992.  That determination 
was based on a review of the veteran's service medical 
records.  The November 1997 rating decision now on appeal 
increased that evaluation to 10 percent effective from 
September 4, 1996.  During the pendency of the appeal, that 
evaluation has remained in effect until the present time.

VA outpatient records dated from March 1996 to April 1997 
document the veteran's treatment for various disorders, 
including herpes simplex.  In September 1996, the veteran 
sought treatment for his herpes, which had been "acting 
up."  The left side of his lip had been completely covered 
in blisters during the previous month, and additional 
blisters developed thereafter, which affected his whole 
mouth.  It hurt to talk or chew, and he could not blow his 
nose or wipe his mouth without breaking the blisters.  There 
were also blisters on his legs, knees, feet, and hands.  
These blisters eventually turned into scabs.  The veteran 
related that these recurrent blisters occurred approximately 
four times per year during which his lips tingled and burned.  
Although it was noted later that month that he continued to 
have some lip and tongue pain, his symptoms had been 
improving.  He continued taking oral Acyclovir and was 
prescribed oral viscous Lidocaine.  In December 1996, it was 
noted that he was still using oral Acyclovir and that he had 
had oral lesions, which lasted three to four months and were 
treated with viscous Lidocaine.

The veteran was afforded a VA examination in September 1997 
for the purpose of evaluating the severity and manifestations 
of his herpes simplex.  The veteran told the examiner that he 
had flare-ups approximately two to three times per month for 
a duration of two weeks from the beginning of the blisters to 
the healing of the lesions.  He also related that he was 
unable to eat due to the severe pain and that at times he was 
also unable to talk.  He indicated that he missed one to two 
weeks of work every 90 days due to the severe pain.  The 
examiner noted that the veteran had been prescribed Acyclovir 
80 milligrams twice daily.  A physical examination did not 
reveal any lesions, but there were multiple pigmented areas 
consistent with past scarring.  His diagnosis was listed as a 
history of herpes simplex with no active lesions noted at the 
time of the examination.

In his February 1998 hearing testimony before a hearing 
officer at the RO, the veteran indicated that his herpes 
produced frequent, constant itching for which he could not 
obtain any relief.  He also had a problem with his skin 
flaking, which was constant on his eyes.  The veteran 
testified that he had an outbreak once or twice a month, 
which usually lasted for approximately two weeks.  He had had 
two outbreaks in January 1998 and stated that four weeks was 
the longest period of time he had ever gone without such an 
outbreak.  He noticed that extreme stress, especially anger, 
increased the frequency of his herpes.  During every 
outbreak, he developed a fluid type problem, such as oozing, 
and he had difficulty shaving, as his upper lip broke out.  
He experienced severe outbreaks three times per year, which 
involved his mouth breaking out with his lips, gums, and 
tongue completely covered in lesions.  The veteran also 
experienced swelling, and his herpes became extremely 
painful.  In addition, his naval cavity and throat were 
affected making it impossible to eat, and his speech became 
unintelligible.  He also developed small red vesicles on the 
soles of his feet and palms of his hands, which made it 
impossible for him to walk or to hold anything.  He further 
noted that he had been taking a constant dosage of Acyclovir, 
but a physician had taken him off all of his medication in 
January.  

In his November 1998 hearing testimony before the Board, the 
veteran indicated that his most recent outbreak had occurred 
three weeks earlier and that he had experienced one outbreak 
per month since February.  Two of those outbreaks had been 
severe.  The veteran had previously been taking a daily 
suppressive dosage of Acyclovir to control outbreaks.  He 
ceased taking all medications when it was determined that 
more testing was needed to determine what was wrong with his 
arms.  His doctors had since decided that his herpes had 
become resistant to the medication and that a suppressive 
dose was ineffective.  He related that there was nothing he 
could be given to treat his herpes.  He considered his 
outbreaks to be disfiguring, as they involved blisters on his 
upper lips as well as swelling and scabs.  The outbreaks also 
made it painful to eat and difficult to talk.  He could not 
shave during these outbreaks, as he would develop an outbreak 
if he shaved while experiencing itching.  His eyes itched all 
of the time, and his upper lip itched most of the time.  He 
stated that there were approximately four or five days in a 
month during which he did not itch and he could shave.  He 
also experienced flaking and oozing, and developed little 
hard red spots on the soles of his feet and palms of his hand 
that were sensitive and tender.  He further testified that 
his herpes did not affect his self-confidence and that he 
interacted with people on a daily basis, but he did state 
that he could not have a personal relationship with another 
uninfected person.

On VA examination in August 2000, the veteran reported having 
flare-ups once or twice a month that took an average of one 
week to go away.  These outbreaks also caused problems with 
shaving.  He had been taking Acyclovir in the past, but he 
discontinued taking the medication because it did not help.  
A physical examination did not reveal active herpes.  The 
physician diagnosed the veteran with a history of herpes 
simples without systemic manifestations and also commented 
that the disability should not have any effect on his ability 
to obtain or retain employment.  

VA outpatient records dated from May 1998 to August 2003 
document a request for medication for treatment of the 
veteran's herpes simplex.  Specifically, in September 2000, 
the veteran requested a refill of viscous Lidocaine for oral 
lesions, which he used to treat his occasional oral lesions.  
The treating physician noted that he had not had a refill for 
quite some time.  No active lesions were noted on examination 
at the time.  

VA outpatient records dated from January 2003 to August 2003 
are negative for any complaints or treatment related to 
herpes simplex.

Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for herpes simplex.  More specifically, the 
veteran maintains that the current evaluation for his herpes 
simplex does not accurately reflect the severity of 
symptomatology associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Herpes simplex does not have its own diagnostic code, so it 
is rated by analogy.  Governing regulation provides that when 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  As such, the veteran's herpes 
complex has been assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating disabilities for skin 
disability under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  However, the Board notes that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective. The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law. That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
could apply the revised rating schedule.

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent disability evaluation is 
assigned when there is eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area.  A 
30 percent evaluation is warranted when there is eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

Under the revised criteria that became effective on August 
30, 2002, a 10 percent disability evaluation under Diagnostic 
Code 7806 is contemplated when at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  Diagnostic Code 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to an increased evaluation for his herpes 
simplex.  Although the veteran has testified that he has 
extensive lesions and disfigurement as well as constant 
itching and flaking, the medical evidence does not show that 
the veteran's disability is productive of such 
symptomatology.  In fact, only the September 1996 VA 
outpatient treatment record reveals the presence of an active 
disease process.  Notably, the September 1997 VA examiner 
diagnosed the veteran with a history of herpes simplex with 
no active lesions noted at the time of the examination, and 
VA examination in August 2000 also indicated that there was 
no active herpes. Similarly, September 2000 examination 
revealed no active lesions.  Further, subsequent VA 
outpatient records dated from January 2003 to August 2003 are 
negative for any complaints, treatment, or diagnosis of 
herpes simplex.  Although VA examination of the veteran's 
oropharynx in September 1997 did reveal the presence of 
multiple pigmented areas consistent with past scarring, none 
of the medical evidence shows symptoms such as constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, the veteran has not met the 
criteria for an evaluation in excess of 10 percent under the 
old schedular criteria of Diagnostic Code 7806.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board is once again of 
the opinion that the veteran is not entitled to an increased 
evaluation for herpes simplex.  Although the Board remanded 
the case for a VA examination to obtain adequate medical 
evidence to evaluate the veteran's service-connected herpes 
simplex under the revised rating criteria, the veteran failed 
to report for the examination.  See 38 C.F.R. § 3.655 (2003) 
(when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied).  Further, the available 
evidence dated after August 2002 which is associated with the 
claims file does not indicate that an increase is warranted 
under the revised rating criteria.  As such, the Board finds 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are not affected.  Additionally, the Board 
observes that the veteran has not required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  The veteran had previously 
been treated with Acyclovir and Lidocaine, but he testified 
that he discontinued use of the Acyclovir and VA outpatient 
records dated in August 2000 also noted that the veteran no 
longer took Acyclovir.  Although the veteran did request a 
refill of Lidocaine in September 2000 for periodic flare-ups 
of oral lesions, the Board observes that the treating 
physician also commented that the veteran had not requested a 
refill in some time.  Moreover, the Board notes that 
Lidocaine is not a corticosteroid or other immunosuppressive 
drug.  Finally, the Board also observes, as discussed above, 
that the medical evidence of record indicates that the 
veteran has not had any recent active lesions and that recent 
VA outpatient records dated from January 2003 to August 2003 
are negative for any complaints or treatment related to the 
veteran's service-connected herpes simplex.   Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation under the rating criteria in effect as of August 
30, 2002.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805.  The criteria for those 
disabilities is set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, and 7805, respectively.  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the criteria for a rating in excess of 10 
percent for scars or disfigurement of the head, face, or neck 
are simply not met.  In this regard, the Board notes that the 
September 1997 VA examination provides the only evidence of 
scarring on examination of the veteran's oropharynx.  
However, there is no objective evidence of record indicating 
that the veteran currently has scars that would warrant a 
rating in excess of the currently assigned 10 percent, or 
disfigurement.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no showing that the veteran's herpes 
simplex has caused marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the assigned 10 percent disability 
evaluation.  Nor does his disability otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extra schedular evaluation under 
the provisions of 38 C.F.R. § 3.321 (b) (1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 10 percent for herpes simplex is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



